Citation Nr: 0937117	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-28 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a right 
ankle injury with residual symptoms secondary to degenerative 
arthritis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel





INTRODUCTION

The Veteran had active military service in the United States 
Army from August 1971 to August 1974. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO denied 
a rating in excess of 20 percent for the residuals of a right 
ankle injury.  By way of a March 2007 rating decision, the RO 
increased the rating for the Veteran's right ankle the 
residuals of a right ankle disability from 20 percent to 30 
percent disabling, effective February 9, 2005.

RO jurisdiction was subsequently transferred to Boston, 
Massachusetts.

The Veteran requested a hearing before a member of the Board, 
as indicated by the June 2006 VA Form 9.  The RO notified the 
Veteran by a July 2007 letter that a hearing would be held on 
September 14, 2007 before a member of the Board.  The 
Veteran, however, failed to attend the hearing.  Accordingly, 
the issue was certified to the Board for adjudication. 


FINDING OF FACT

The objective findings associated with the residuals of a 
right ankle injury with residual symptoms secondary to 
degenerative arthritis included severe pain, requiring over-
the-counter medication, and lessened mobility equating a 
severe injury of the foot, but the medical evidence for this 
period is not productive of loss of use of the right foot or 
ankylosis.





CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent 
for residuals of a right ankle injury with residual symptoms 
secondary to degenerative arthritis are not met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5270, 5271, 5284 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.
 §§ 5100, 5102, 5103A, 5106, 5107, and 5126, was signed into 
law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  
Proper notice from VA must inform the claimant about the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. 38 C.F.R. § 
3.159(b)(1) (2009).  This notice should be provided prior to 
the initial decision on the claim for VA benefits.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental Statement of 
the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).

The Veteran was provided VCAA notice in a May 2005 letter, 
which was prior to the initial adjudication of his claim for 
increase in the September 2005 and March 2007 rating 
decisions.  This letter informed the Veteran of what evidence 
was required to substantiate his increased rating claim and 
of his and VA's respective duties in obtaining evidence, 
including the information needed to obtain both his private 
and VA medical treatment records. See Vazquez-Flores v. 
Shinseki, __ F.3d __, 2009, WL 2835434 (Fed. Cir. Sep. 4, 
2009) (vacating and remanding sub nom the decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); and 
explaining that "generic notice" in response to a claim for 
increase is all that is required under the Federal Circuit 
Court's reasoning in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1134 (Fed. Cir. 2003) 
and Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007)).

Additionally, with respect to a claim for increase, the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to require notice of how the effective 
date is assigned, as required by Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  Despite the inadequate notice 
provide to the Veteran on this element, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the Veteran's 
claim for an increase in the rating that is now in effect, 
any questions as to the appropriate effective date to be 
assigned is rendered moot.

VA has a duty under the VCAA to assist a claimant in 
developing evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A.  In this regard, all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes a VA examination report, VA 
medical records, private treatment records, and statements 
from the Veteran and his representative. Moreover, the June 
2005 VA examination report provides evidentiary information 
that speaks directly to the Veteran's subjective complaints 
and the objective findings found on evaluation, as well as 
the diagnostic assessment, which adequately reveal the 
current state of right ankle disability.  38 C.F.R. § 3.326 
(2009).  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103.

II.  Increased Rating for a Right Ankle Disability

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  Specific 
diagnostic codes will be discussed where appropriate below.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  38 C.F.R. 
§ 4.2.

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved 
in the Veteran's favor.  38 C.F.R. 

Currently, the Veteran's service-connected residuals of a 
right ankle injury are evaluated as 30 percent disabling, as 
rated by analogy under hyphenated Diagnostic Codes 5271-5284, 
for limitation of motion of the ankle and other foot 
injuries.  38 C.F.R. §§ 4.27, 4.71a.

Diagnostic Code 5271 (limited motion of ankle) provides for a 
maximum of 20 percent for "marked" limited motion.  Greater 
evaluations for ankle disabilities, e.g. 30 and 40 percent, 
are appropriate for disabilities involving ankylosis under 
Diagnostic Codes 5270.  The Board notes that the RO, in its 
March 2007 rating decision, characterized the Veteran's 
disability as severe and granted a disability rating of 30 
percent, under Diagnostic Code 5284.

Diagnostic Code 5284 (foot injuries, other) provides for a 30 
percent rating for "severe" symptoms and a maximum rating 
of 40 percent with actual loss of use of the foot, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 and Note, i.e. "when no 
effective function remains other than that which would be 
equally well served by an amputation stump...with use of a 
suitable prosthetic appliance."  38 C.F.R. § 4.63 (2009).

VA treatment records dated June 2003 to April 2004 reflect 
that the Veteran complained of ankle pain, particularly when 
standing or riding in a car for a long period of time.  A 
June 2003 treatment record indicates a diagnosis of probable 
mechanical catching of the right ankle and questionable 
degenerative joint disease and loose bodies.  The 
neurovascular evaluation was intact.  There was no evidence 
of swelling.  He did not tolerate dorsiflexion and plantar 
flexion, although noting aversion and eversion with 5/5 
strength, both with active, dynamic, and static testing.  He 
had some crepitation laterally through an arc of motion and 
tenderness medially.

An April 2004 written statement from D.R., a nurse 
practitioner, indicates that the Veteran has to take periodic 
sick time when his ankle becomes exacerbated with a recovery 
time of 2 to 3 days.  VA treatment records from April 2004 to 
March 2005 reflect complaints of ankle pain.

The Veteran underwent a June 2005 VA examination.  The 
Veteran complained of constant pain that required Ibuprofen; 
that he walked with a limp; and that he could not walk for 
prolonged periods.  However, upon physical examination, there 
was no sign of abnormal weight bearing.  His posture and gait 
were normal and no device was required for ambulation.  The 
right ankle was swollen.  There was no dorsiflexion, plantar 
flexion, inversion or eversion deformity.  There was no 
ankylosis.  The range of motion for dorsiflexion was 15 
degrees and plantar flexion was 10 degrees.  There was no 
additional limitation of function (pain, fatigue, weakness, 
lack of endurance, or incoordination) after repetitive use.  
X-ray of the right ankle showed boney deposits medial 
malleoulus secondary to old trauma.  The Veteran was 
diagnosed with right ankle injury secondary to degenerative 
arthritis with pain and decreased motion.

A June 2006 written statement from his private orthopedic 
physician, Dr. R.N., stated that the Veteran has had more 
difficulty with his right ankle, particularly because he 
walked a great deal in his line of work as a police officer.  
He noted that as time as progressed, the Veteran's joint was 
more prone to stiffness.  He had swelling and discomfort on a 
regular basis, particularly towards the end of the day.  The 
physician noted that the Veteran took nonsteroidal anti-
inflammatory medication for relief of symptoms, which was not 
effective.  He further stated, in part, that the Veteran's 
disability had "progressively become more and more of a 
problem to him."  And that, "although the ankle [was] not 
ankylosed in a fixed position, it [was] far less function 
than his other ankle.  At some point, he could well require 
an ankle fusion; but at this point, he [was] not opting for 
this choice."  He further stated that the prognosis for the 
Veteran's right ankle was poor and likely to continue to be 
problematic.  He stated that there was approximately 30 to 40 
percent loss of function based on stiffness, swelling, 
discomfort, and arthritic changes.

With the Veteran already evaluated beyond the maximum rating 
under Diagnostic Code 5271, and at the maximum rating under 
Diagnostic Code 5284 for foot injuries.  An evaluation 
greater than 30 percent, for "severe" disability, is not 
available absent evidence that the Veteran has loss of use of 
his right foot and/or ankylosis.  38 C.F.R. § 471a, 
Diagnostic Code 5284 and Note.  The objective medical 
evidence does not indicate that the Veteran demonstrates loss 
of the use of his right foot.  Instead, the record evidence 
shows that the Veteran is able walk, stand and bear weight 
using his right foot, albeit not as well as the left foot.  
Further, the private physician and VA examiner specifically 
found no ankylosis.  Additionally, the Board has considered 
the holding in DeLuca v. Brown, 8 Vet. App. 202, 204-207 
(1995), where, in cases such as this, where the Veteran's 
disability is rated based on limitation of motion, functional 
impairment due to pain must be equated to loss of motion.  
However, where as here, the Veteran is already receiving the 
maximum rating assignable for limitation of motion (i.e., 20 
percent under 5271), consideration of the provisions of 
DeLuca is not required.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Accordingly, the Board finds that the residuals of injuries 
to the Veteran's right ankle do not warrant an evaluation 
greater than 30 percent.  The Doctrine of Reasonable Doubt is 
not applicable in this case, because the preponderance of 
evidence of record weighs against granting an evaluation 
greater 30 percent under Diagnostic Code 5284.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board finds that the Veteran's disability has been no 
more than 30 percent disabling since the date his claim was 
filed, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition since that date.  Hart, supra.  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the Veteran has not 
required frequent, or indeed any, hospitalization for his 
service-connected disability and that the manifestations of 
the disability is not in excess of those contemplated by the 
assigned rating.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned rating.  Therefore, in absence of such factors, the 
Board determines that the criteria for submission for 
consideration of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.



ORDER

Entitlement to an increased rating for residuals of a right 
ankle injury with residual symptoms secondary to degenerative 
arthritis, currently evaluated as 30 percent disabling, is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


